7 REPUBILQUE DEMOCRATIQUE DU CONGO L.

EE
PROVINCE DE L'EQUATEUR
CIRCONSCRIPTION FONCIERE DE MBANDAKA Lt nat ee 03: dde
Division des titres Immobihers
B.P. 1005 pS !
a érrPÀ N°2.444.2/..rrne A LSZ...Me
: A Mensieur Directeur Général ée
Objet : la Société Plantaions ete
Projet de contrat à signer Huileries du Cenge 5.A (PH)
Parcelle N°....115 è ï
LELHSHAS A
Monsieur;

J'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire
que je vous prie de me renvoyer dûment revêtu de votre signature sous la

rubrique « L'EMPHYTEOTE. » au bas du dernier feuillet avec indication de
preuve de paiement.

| Les frais à payer s’ »lèvent à la somme de
D... 20 70400 Francs Congolais dont les détails ci-après :
a) Taxe contrat = 22,500 FC
b) Taxe d'enregistrement 54292500 FC
c) Taxe P.V. de constat = 13.500 FC
d) Taxe P.V. de mesurage = Mix 00 FC
e) Taxe croquis = 8 000 FC
f) Loyers impayés de = - FC
g) Intérêt de retard (40%) = = FC
h) Prix de référence ( 25 ans) = 190.450 FC

2700450 FC

(fl

Montant que je vous invite à verser au
compte N°200308 Chez la Banque Centrale du Congo sur grasse on a es
de perception dûment établie par l'ordonnateur de la DGRAD (ou de la

attaché à la Division des Titres immobiliers à Mbandaka.

Veuillez agréer,.Mensienr

L'assurance de ma considération distinguée.

à LE CONSER

5 E. ;
MÉRIQUE DEMOCRATIQUE DU CONGO dit BOF ALAMBOKA
Ë ZAOVINCE DE L'EQUATEUR Coues
DNSCRIFTION FONCIERE DE MBANDAKA Ter et “$ DicEDs
Territ@ire de
Ville de MANDAKA

DIMISION DES TITRES IMMOBILIERS 7
BP 1.005 —- MBANDAKA

de

CONTRAT D'EMPHYTEOSE N° D8E. €é/ DU
YERME DE BAIL : VINGT - CINQ (25) ANS.-

& Démocratique du Congo, représentée par le Gouverneur. de.
| agissant en vertu des pouvoirs qui lui sont conférés par l'articie :*
ce nnance n° 74-148 du 20 juillet 1974 portant mesure d'exécuuion de

21 du 20 Juillet 1973 portant régime générale des biens, régime foncier =:
t régime des sûretés, telle que modifiée et complétée à ce jour par la loi n° 80-
et 1980, ci — après dénommée « LA REPUBLIQUE », de premier part,

(BR: 73-

au auné
AO1148Y,2yant een

Ngenge-Lutete dans la Cemuune de la
représentée par sen Directeur Général,

Z°LUYINDULA NUANTSA == nn nT

memmmmmmmmmemmenmee

ie _: République concède
c'emphyt É

: rUMÉTO .…..."

:2 présent contrat fait sui
1 est intervenu ?

pour autant que
ations cont'è :tuelles

Les redevances € taxe

A tue 3 : :
snricipation le pren

r anieles et de

au soussigné de seconde
éote sur une parcelle de terre

CR

superficie de163h9 9329 758 85itué
115 dastral de la localité

te au contrat n° D8/E .… eo

s our un terme de Vingt —
1515/09/2015 - à l'expiration duquel il

te terrain ait ét
et règlementaires de

_rinvelle sera fixée conformément au

s rémunératoires Sont peyal
xjer Janvier de chaque année confo

Lu AUX" drticles 4 et 5 de la loin
rymenclature des actes générateurs de
carticipation ainsi que |

part, qui accepte un Grüii
à usage AGRICOLE d'une
Jagende

e au croquis ci

mme —

ar:un liséré jaun
D napeeeses te

Cinq (25) ans renouvelable, prenant
sera renouvelé É
é mis en veieur conformemen #5
l'emphytéote, la redevance

rarif en vigueur de Ce renouvellement.

bles annuellement et par
rmément à la procédure
° 04/015 du 16 Juillet 2004 fixant à
s recettes administratives, judicietr#s
eurs modalités de perception ……

EMPHYTEOSE N° DBIE ECA

XIEME ET DERNIER FEUILLET DU CONTRAT D’

te ne peut changer la destination du terrain Sans l'autorisation expresse

L'emphytéo
e l'autorité qui accorde Je droit...

et réalable d

Pour tout ce qui ne résulte pas des dispo
reprises, le présent contrat est régi par
juillet 1973 et de ses mesures d'exécution, telle que MO

+ Oo illat ‘nan

#30 an nno 4: 4

SSP Te CADASTRALE À it contral
DE L'EQU : : EUR À cédé en
è | moment
reprises
; mise En

otal de 2%. %
en #-V 324043

ane vin 2528 - Id. Nat 01-510-A 08892 Q
Pts Lans
ñ |
Co LUBY

